           Case 3:20-cv-01672-CSH Document 7 Filed 12/04/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


SAIM SARWAR, Individually,
                                                      Case No.: 3:20-cv-1672-CSH
                Plaintiff,
v.


SAYBROOK POINT MARINA LLC,

            Defendants.
____________________________________


                                  NOTICE OF SETTLEMENT

        Plaintiff, by and through undersigned counsel, hereby gives notice to the Court that this

matter has settled and it is anticipated that a request for dismissal will be filed within the next

thirty (30) days.

                                                       Respectfully submitted,

                                                       Attorney for Plaintiff, SAIM SARWAR,

                                                       _/s/ L. Kay Wilson__
                                                       L. Kay Wilson, Esq.
                                                       Fed. Juris: ct16084
                                                       WILSON LAW LLC
                                                       2842 Main Street, #332
                                                       Glastonbury, CT 06033
                                                       (860)559-3733 Tele/Text
                                                       Wilson@kaywilsonlaw.com
         Case 3:20-cv-01672-CSH Document 7 Filed 12/04/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

I hereby certify that on the 4th day of DECEMBER, 2020, a copy of the foregoing Motion For
Default was filed electronically and served on all counsel of record via the Court’s CM/ECF
system.



                                           /s/ L. Kay Wilson, Fed. Juris ct16084




                                              2
